DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.


Information Disclosure Statement
The information disclosure statement filed on August 11, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
The amendments filed on April 25, 2022 have been entered.
Claims 1, 10 and 19 have been amended.
Double patenting rejection is maintained until the applicant files terminal disclaimer or amend the claims to distance the current application from US Patent 10999149. 

Response to Arguments
Applicant’s arguments filed on April 25, 2022 have been fully considered but not persuasive. 

Applicant’s argument:
Applicant has amended claim 1 to include "identifying whether the traffic flow segments originate at or end at the middlebox using the flow records based on the corresponding port at the middlebox at which each of the traffic flow segments passes through at the middlebox" and "stitching together the traffic flow segments about the middlebox, based on ports at which each of the traffic flow segments passes through at the middlebox and the transaction identifiers assigned to the traffic flow segments, to form a stitched traffic flow at the middlebox in the network environment." 
The Examiner has not shown that the cited references, whether considered alone or in combination, teach or suggest each and every one of the above-mentioned limitations. In particular, the Examiner has not shown that any of the cited references teach or suggest "identifying whether the traffic flow segments originate at or end at the middlebox using the flow records based on the corresponding port at the middlebox at which each of the traffic flow segments passes through at the middlebox," and "stitching together the traffic flow segments about the middlebox, based on ports at which each of the traffic flow segments passes through at the middlebox and the transaction identifiers assigned to the traffic flow segments, to form a stitched traffic flow at the middlebox in the network environment." (emphasis added). 
For at least these reasons, the Examiner has not shown that Joshi, teaches or suggests the language of claim 1 of "identifying whether the traffic flow segments originate at or end at the middlebox using the flow records based on the corresponding port at the middlebox at which each of the traffic flow segments passes through at the middlebox," and "stitching together the traffic flow segments about the middlebox, based on ports at which each of the traffic flow segments passes through at the middlebox and the transaction identifiers assigned to the traffic flow segments, to form a stitched traffic flow at the middlebox in the network environment." (emphasis added). Accordingly, Applicant respectfully requests the 35 U.S.C. § 102 rejection of independent claim 1 be withdrawn. 
Claims 10 and 19 have been amended substantially similar to claim 1 and should therefore be allowable for the same reasons asserted above. Therefore, Applicant requests reconsideration and withdrawal of the 35 U.S.C. § 102 rejections of independent claims 10 and 19.

Examiner’s response to applicant’s argument:
Examiner respectfully disagrees. Applicant solely argues that the newly amended subject matters of claim 1 ("stitching together the traffic flow segments about the middlebox, based on the ports at which each of the traffic flow segments passes through at the middlebox according to whether the traffic flow segments originate at or end at the middlebox and the transaction identifiers assigned to the traffic flow segments, to form one or more stitched traffic flows at the middlebox in the network environment") is not taught by Joshi without providing any additional detail.  However, as presented below, a new reference (Zhang, US20140325649A1) discloses this subject matter ([0036] A traffic aggregate is a set of traffic flows sharing some common characteristics, for example, same source address or destination address blocks, port number blocks, traffic type (e.g., same quality of service (QoS) requirements), or other traffic characteristics). 
Applicant argues that the new subject matter (“a corresponding port at the middlebox at which each of the traffic flow segments passes through at the middlebox”) is not disclosed by Joshi without providing additional details, however a new art (Kaplan, US 20170373972 A1) teaches this subject matter ([0011] a packet routing method for directing packets of a session from an originating node toward a destination node in an IP network involves an intermediate node obtaining a lead packet of a plurality of packets in a session, the intermediate node having an intermediate node identifier, the lead packet including a 5-tuple of information including an original protocol identifier, an original source address, an original source port number, an original destination address, and an original destination port number. The packet routing method further involves storing return association information in a memory based on the 5-tuple of information in the lead packet.)([0012] modify the lead packet to include the intermediate node identifier as the source address, the next node address as the destination address, the assigned session source and destination port numbers, and the original protocol identifier, and to include the original source address, the original source port number, the original destination address, and the original destination port number as metadata;)([0167-0168] Fig. 20 In block 2007, the AIPR stores 5-tuple information for a Forward Association. The Forward Association includes the AIPR's network address as the source address, the next node address as the destination address, the assigned session source and destination port numbers, and the original protocol identifier.)([0168]In block 2008, the AIPR creates a modified lead packet including the AIPR network address as the source address, the next node address as the destination address, the assigned session source and destination port numbers, and the original protocol identifier, and also including the original source and destination addresses and the original source and destination port numbers as metadata. In block 2010, the AIPR forwards the modified lead packet.) 


Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 17214674 and US Patent 10999149
Claims 1, 10, and 19 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 20 of US Patent 10999149. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. All limitations in Claims 1, 10 and 19 of instant application 17/214,674 have similar subject matters in the claims 1, 15 and 20 of the US patent 10999149. Limitation “collecting flow records of traffic flow segments of traffic passing through a middlebox in a network environment, the flow records including transaction identifiers assigned to the traffic flow segments and a corresponding port at the middlebox at which each of the traffic flow segments passes through at the middlebox” in the instant application and the limitation “collecting flow records of traffic flow segments of traffic passing through a middlebox in a network environment, the flow records including transaction identifiers assigned to the traffic flow segments and a corresponding port at the middlebox at which each of the traffic flow segments passes through at the middlebox;” in claims 1, 15 and 20 of the US patent have similar subject matter. Furthermore, the limitation “identifying whether the traffic flow segments originate at or end at the middlebox using the flow records based on the corresponding port at the middlebox at which each of the traffic flow segments passes through at the middlebox;” in the instant application and the limitation “ identifying whether the traffic flow segments originate at or end at the middlebox using the flow records based on the corresponding port at the middlebox at which each of the traffic flow segments passes through at the middlebox;” in the claims 1, 15 and 20 US patent have similar subject matter. Furthermore the limitation “stitching together the traffic flow segments about the middlebox, based on ports at which each of the traffic flow segments passes through at the middlebox and the transaction identifiers assigned to the traffic flow segments, to form a stitched traffic flow at the middlebox in the network environment” in the instant application and the limitation “stitching together the traffic flow segments about the middlebox, based on the ports at which each of the traffic flow segments passes through at the middlebox according to whether the traffic flow segments originate at or end at the middlebox and the transaction identifiers assigned to the traffic flow segments, to form one or more stitched traffic flows at the middlebox in the network environment” in claims 1, 15 and 20 of the US patent have similar subject matter. Furthermore the limitation “automatically identifying a configuration of the middlebox operating to perform operations on the traffic based on the stitched traffic flow.” in the instant application and limitation “automatically identifying a configuration of the middlebox operating to perform operations on the traffic based on the one or more stitched traffic flows at the middlebox in the network environment as part of identifying one or more threats in the network environment through one or more machine learning techniques.” in claims 1, 15 and 20 of the US patent have similar subject matter. 

Claims 2 and 11 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US Patent 10999149. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitations “wherein the stitched traffic flow forms at least part of a cross-middlebox stitched traffic flow that passes through multiple middleboxes including the middlebox.” in claims 2 and 11 of the instant application have similar subject matter of the limitation “wherein the one or more stitched traffic flows form at least part of one or more cross-middlebox stitched traffic flows that pass through multiple middleboxes including the middlebox.” in claim 3 of US Patent 10999149. 

Claims 3, 12 and 20 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5, and 16-17 of US Patent 10999149. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation “ 2Application No.: 17/214,674Docket No.: 683276 (1015911-US.03)identifying a service type of a network service provisioned through the stitched traffic flow;” in claims 3, 12 and 20 in the instant application have similar subject matters of limitation “ identifying service types of network services provided by the one or more servers to the one or more clients through the network environment through corresponding stitched traffic flows of the plurality of stitched traffic flows” of claims 4 and 16 in US Patent 10999149. Furthermore the limitation “identifying the configuration of the middlebox operating to perform operations on the traffic based on the service type” in claims 3, 12 and 20 in the instant application have similar subject matters “automatically identifying the configuration of the middlebox based on the one or more service types of the network services associated with the specific ports.” of limitation of claims 5 and 17 of US patent 10999149.

Claims 4 and 13 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 18 of US Patent 10999149. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitations “wherein the service type includes at least one of a web- based service, a databased service, and a storage service.” in claims 4 and 13 of the instant application have similar subject matter of limitation “wherein the one or more service types of the network services associated with the specific ports include at least one of a web-based service, a database service, and a storage service.” in claims 6 and 18 of US Patent 10999149. 

Claims 5 and 14 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US Patent 10999149. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation “wherein the service type is identified based on a specific server at which a traffic flow segment of the stitched traffic flow begins.” in claims 5 and 14 of the instant application have similar subject matter of limitation “wherein the corresponding service types associated with the corresponding stitched traffic flows are identified from a specific server of the one or more servers at which the corresponding stitched traffic flows originate or begin.” In claim 8 of US Patent 10999149. 


Claims 6 and 15 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US Patent 10999149, Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitation “identifying the configuration of the middlebox as a load balancer; and identifying a type of load balancer of the middlebox..” in claims 6 and 15 of the instant application have similar subject matter of limitation “identifying a load balancing scheme implemented by the middlebox in operating in the network environment as part of automatically identifying the configuration of the middlebox based on the stitched traffic flows at the middlebox in the network environment” In claim 9 of US Patent 10999149.

Claims 7 and 16 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US Patent 10999149. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitations “determining whether each subsequent outbound stitched traffic flow at the middlebox is destined from the middlebox to a different server from each previous outbound stitched traffic flow at the middlebox; and 3Application No.: 17/214,674Docket No.: 683276 (1015911-US.03) identifying the configuration of the middlebox as a round-robin load balancing configuration if it is determined that each subsequent outbound stitched traffic flow at the middlebox is destined from the middlebox to a different server from each previous outbound stitched traffic flow” in claims 7 and 16 of the instant application have similar subject matter of limitations “determining whether each subsequent outbound stitched traffic flow at the middlebox is destined from the middlebox to a different server from each previous outbound stitched traffic flow at the middlebox; and identifying the configuration of the middlebox as a round-robin load balancing configuration if it is determined that each subsequent outbound stitched traffic flow at the middlebox is destined from the middlebox to a different server from each previous outbound stitched traffic flow.” in claim 10 of US Patent 10999149.


Claims 8 and 17 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US Patent 10999149. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. Limitations “determining whether each stitched traffic flow at the middlebox and originating from a specific client is destined to a same server; and identifying the configuration of the middlebox as a persistent load balancing configuration if it is determined that each stitched traffic flow at the middlebox and originating from the specific client is destined to the same server.” in claims 8 and 17 of the instant application have similar subject matter of limitations “determining whether each stitched traffic flow at the middlebox and originating from a specific client is destined to a same server; and identifying the configuration of the middlebox as a persistent load balancing configuration if it is determined that each stitched traffic flow at the middlebox and originating from the specific client is destined to the same server.” in claim 11 of US Patent 10999149.


Claims 9 and 18 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of US Patent 10999149 in view of Joshi (”Joshi”, US 20140136680 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. However claims 9 and 18 in the current application states this limitation “identifying specific ports of the middlebox that are used to transmit data associated with specific protocols as part of identifying the configuration of the middlebox” which is not explicitly stated in claims 1 and 15 the US patent 10999149. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10999149 in view of the Joshi in order to have “identifying specific ports of the middlebox that are used to transmit data associated with specific protocols as part of identifying the configuration of the middlebox” because it would help identify the flows and its elements more accurately which would help provide better configurations in the network. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 9-11, 15 and 18-19 are rejected under 35 U.S.C. 103 as being un-patentable over Joshi et al (”Joshi”, US 20140136680 A1) hereinafter Joshi, in view of Kaplan (“Kaplan”,  US 20170373972 A1) hereinafter Kaplan, and further view of Zhang (“Zhang”, US 20140325649 A1) hereinafter Zhang.


Regarding claim 1, Joshi teaches a method comprising:
collecting flow records of traffic flow segments of traffic passing through a middlebox  in a network environment, ([0246-0253] Fig. 6A, computing device is the middle node between client and server, transaction level or application layer information may be tracked via the intermediary; any other type and form of transaction level data may be captured, exported, and analyzed; the application layer flow or transaction level information may be provided in an IPFIX-compliant data record)([0260] the record exporter may export an aggregate, group or set of records based on any one or more of a flow id, transaction id and/or session id. In some embodiments, the record exporter may export records based on a record template. In some embodiments, the record exporter may export records based on type of record template requested for the export), the flow records including transaction identifiers assigned to the traffic flow segments ([0301] each flow record for each flow may be associated with a flow identifier, or Flow ID key. These records may then be linked to each other)([0302] transactions within the flows can be separated out by including, in some embodiments, a transaction identifier or transaction ID key)([0260] the record exporter may export an aggregate, group or set of records based on any one or more of a flow id, transaction id and/or session id) 
identifying whether the traffic flow segments originate at or end at the middlebox using the flow records ([0247] Traffic profiling and engineering: In some embodiments, recorded data may be used for finding out the distribution of traffic based on the protocol and input and output interfaces)([0258] the multi-layer flow classifier may store via the flow recorder flow records to the records database, such as via an API call. The flow recorder may store records for or via a record template to a records database. The flow recorder may store to a record database records for identified flows based on a corresponding record template) ([0264] source, destination IP/port)([0306] source IPs and destination IPs may be recorded in data records, egress or ingress)([0317] Fig. 15 At steps 1502 and 1504, a monitoring or metering process executed by the intermediary device may record one or more application layer or transport layer characteristics of each flow. In many embodiments, these application layer or transport layer characteristics may be recorded in addition to network layer characteristics of the flow. In a further embodiment, the characteristics may be recorded in an application-specific flow record (AppFlow) or IPFIX record); 
and the transaction identifiers assigned to the traffic flow segments, to form one or more stitched traffic flows at the middlebox in the network environment  ([0316] Fig. 15 ; At step 1506, the metering process or an exporter process executed by the processor may determine that the session or transaction of the first flow corresponds to the session or transaction of the second flow; at step 1508, the metering process or exporter process may record a session or transaction identifier with the recorded characteristics of both the first flow and the second flow)([0318] determining the sessions or transactions of the two flows correspond or are related may comprise identifying one or more identical characteristics of the flows, such as destination IP, destination port, source IP, source port, transaction type, application or service that generated the data, HTTP request or response header information, sequence numbers, or any other type and form of information)([0301] in traditional client-intermediary-server deployments, ingress and egress from each device may be classified as different flows; each client session proxied through the intermediary at the transport layer may have four different flows (i.e. two flows each, on the client and server side)([0302] the flow ID and transaction ID pair may be used to stitch or relate all of the data records belonging to both client side and server side flows); and 
automatically identifying a configuration of the middlebox operating to perform operations on the traffic based on the one or more stitched traffic flow ([0121] Fig. 2A, Fig. 2B In other embodiments, the policy engine 236 may comprise any logic, rules, functions or operations to determine and provide access, control and management of objects, data or content being cached by the appliance 200 in addition to access, control and management of security, network traffic, network access, compression or any other function or operation performed by the appliance 200)([0132] Fig. 2B Server 275 applies one or more policies of the policy engine 236 to network communications between the client 102 and server 106. In some embodiments, the policies are associated with a vServer 275. In another embodiment, the policies are based on a user, or a group of users. In yet another embodiment, a policy is global and applies to one or more vServers 275 a-275 n, and any user or group of users communicating via the appliance 200. In some embodiments, the policies of the policy engine have conditions upon which the policy is applied based on any content of the communication, such as internet protocol address, port, protocol type, header or fields in a packet, or the context of the communication, such as user, group of the user, vServer 275, transport layer connection, and/or identification or attributes of the client 102 or server 106).

Joshi does not explicitly teach a corresponding port at the middlebox at which each of the traffic flow segments passes through at the middlebox, 
Kaplan teaches a corresponding port at the middlebox at which each of the traffic flow segments passes through at the middlebox ([0011] a packet routing method for directing packets of a session from an originating node toward a destination node in an IP network involves an intermediate node obtaining a lead packet of a plurality of packets in a session, the intermediate node having an intermediate node identifier, the lead packet including a 5-tuple of information including an original protocol identifier, an original source address, an original source port number, an original destination address, and an original destination port number. The packet routing method further involves storing return association information in a memory based on the 5-tuple of information in the lead packet. The packet routing method further involves determining a next node for the session, assigning a source port number and a destination port number for the session, storing forward association information for the session including the next node identifier and the assigned source and destination port numbers; and modifying the lead packet to include the intermediate node identifier as the source address, the next node address as the destination address, the assigned session source and destination port numbers, and the original protocol identifier, and to include the original source address, the original source port number, the original destination address, and the original destination port number as metadata. The modified lead packet is forwarded to the next node though an intermediate node electronic output interface to the IP network, the electronic output interface being in communication with the IP network.)([0012] modify the lead packet to include the intermediate node identifier as the source address, the next node address as the destination address, the assigned session source and destination port numbers, and the original protocol identifier, and to include the original source address, the original source port number, the original destination address, and the original destination port number as metadata; and a router operatively coupled with the packet modifier and with the electronic output interface, the router being configured to forward the modified lead packet toward the destination node through a second communication interface.)([0167-0168] Fig. 20 In block 2007, the AIPR stores 5-tuple information for a Forward Association. The Forward Association includes the AIPR's network address as the source address, the next node address as the destination address, the assigned session source and destination port numbers, and the original protocol identifier.)([0168]In block 2008, the AIPR creates a modified lead packet including the AIPR network address as the source address, the next node address as the destination address, the assigned session source and destination port numbers, and the original protocol identifier, and also including the original source and destination addresses and the original source and destination port numbers as metadata. In block 2010, the AIPR forwards the modified lead packet.) 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Joshi in view of Kaplan in order to have a corresponding port at the middlebox and identify the traffic flow segments based on the corresponding port at the middlebox because it would help the packets and its subsequently packets of a session follow the same path as the lead packet of the session from source to destination. 

Joshi does not explicitly teach stitching together the traffic flow segments about the middlebox, based on the ports at which each of the traffic flow segments passes through at the middlebox, however
Zhang teaches stitching together the traffic flow segments about the middlebox, based on the ports at which each of the traffic flow segments passes through at the middlebox ([0036] A traffic aggregate is a set of traffic flows sharing some common characteristics, for example, same source address or destination address blocks, port number blocks, traffic type (e.g., same quality of service (QoS) requirements), or other traffic characteristics).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Joshi in view of Zhang in order to stitch traffic flow based on ports because it would help monitor and detect traffic anomalies more efficiently. 

Regarding claim 2, Joshi, Kaplan and Zhang teach the method of claim 1.
Joshi further teaches wherein the stitched traffic flow forms at least part of one or more cross-middlebox stitched traffic flow that passes through multiple middleboxes including the middlebox ([0071] FIG. 1B, an embodiment of a network environment deploying multiple appliances 200 is depicted. A first appliance 200 may be deployed on a first network 104 and a second appliance 200′ on a second network 104′. For example a corporate enterprise may deploy a first appliance 200 at a branch office and a second appliance 200′ at a data center. In another embodiment, the first appliance 200 and second appliance 200′ are deployed on the same network 104 or network 104.)([0214] in other embodiments, instead of the functionality of the cores 505 being deployed in the form of an appliance or a single device, the functionality may be deployed across multiple devices in any arrangement. For example, one device may comprise two or more cores and another device may comprise two or more cores. For example, a multi-core system may include a cluster of computing devices, a server farm or network of computing devices)([0253]  computing device 100 may be deployed as a middle node or layer 4-7 proxy between one or more clients 102 and servers 106. For each client and server communicating, there are four flows 600 a-600 b (although, if other intermediaries not illustrated exist along the client-server path, there may be additional flows) {although of other intermediaries not illustrated exist along the client-server path, there may be additional flows})

Regarding claim 6, Joshi, Kaplan and Zhang teach the method of claim 1.
Joshi further teaches identifying the configuration of the middlebox as a loadbalancer  ([0078] the appliance 200 provides load balancing of servers 106 in responding to requests from clients 102)([0130] the appliance 200 provides one or more of the following services, functionality or operations: SSL VPN connectivity 280, switching/load balancing 284, Domain Name Service resolution 286, acceleration 288 and an application firewall 290 for communications between one or more clients 102 and one or more servers 106).
Identifying a type of load balancer of the middlebox ([0078] the appliance 200 provides load balancing of servers 106 in responding to requests from clients 102)([0130] the appliance 200 provides one or more of the following services, functionality or operations: SSL VPN connectivity 280, switching/load balancing 284, Domain Name Service resolution 286, acceleration 288 and an application firewall 290 for communications between one or more clients 102 and one or more servers 106).

Regarding claim 9, Joshi, Kaplan and Zhang teach the method of claim 1.
Joshi further teaches identifying specific ports of the middlebox that are used to transmit data associated with specific protocols as part of identifying the configuration of the middlebox ([0132] In some embodiments, the policies of the policy engine have conditions upon which the policy is applied based on any content of the communication, such as internet protocol address, port, protocol type, header or fields in a packet, or the context of the communication, such as user, group of the user, vServer 275, transport layer connection, and/or identification or attributes of the client 102 or server 106)([0134]  the vServer 275 establishes a transport layer connection, such as a TCP or UDP connection with a client 102 via the client agent 120. In some embodiments, the vServer 275 listens for and receives communications from the client 102. In other embodiments, the vServer 275 establishes a transport layer connection, such as a TCP or UDP connection with a client server 106. In some embodiments, the vServer 275 establishes the transport layer connection to an internet protocol address and port of a server 270 running on the server 106. In another embodiment, the vServer 275 associates a first transport layer connection to a client 102 with a second transport layer connection to the server 106. In some embodiments, a vServer 275 establishes a pool of transport layer connections to a server 106 and multiplexes client requests via the pooled transport layer connections.)([0152])([0192] Network traffic associated with network I/O, in some embodiments, can be associated with a particular port number. Thus, outgoing and incoming packets having a port destination associated with NW I/O 510A will be directed towards Core 1 505A which is dedicated to handling all network traffic associated with the NW I/O port)([0246] In some embodiments, the application layer flow or transaction level information may be provided in an IPFIX-compliant data record)([0255] in some embodiments, the appliance may be referred to as or comprise an IPFIX exporter)([0241]).


Regarding claim 10, claim 10 can be rejected with the same reasoning as claim 1.
Regarding claim 11, claim 11 can be rejected with the same reasoning as claim 2.
Regarding claim 15, claim 15 can be rejected with the same reasoning as claim 6.
Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 9.
Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 1.

Claims 3-5, 12-14 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Joshi et al (”Joshi”, US 20140136680 A1) hereinafter Joshi, Kaplan (“Kaplan”,  US 20170373972 A1) hereinafter Kaplan, and Zhang (“Zhang”, US 20140325649 A1) hereinafter Zhang,  in view of Lownsbrough et al. (“Lownsbrough”, US 7457870 B1) hereinafter Lownsbrough.

Regarding claim 3, Joshi, Kaplan and Zhang teach the method of claim 1.
Joshi, Kaplan and Zhang do not explicitly teach Identifying a service type of a network service provisioned through the stitched traffic flow, identifying the configuration of the middlebox operating to perform operations on the traffic based on the service type, however
Lownsbrough teaches Identifying service types of network service provisioned through the stitched traffic flow ([Col. 7 lines 22-50] teaches the identifications of services types based on the attributes of data flow)
identifying the configuration of the middlebox operating to perform operations on the traffic based on the service type ([Col. 4 lines 20-35] facilitates the classifications of web-services (network service) of network traffic and automatically create traffic classes and matching rules, and {Col. 7 lines 22-50} that helps the identifications of the services types (configuration) based upon different attributes including the port numbers).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Joshi, Kaplan and Zhang in view of Lownsbrough in order to identify the services types of network services, to associate the services types of network services with the traffic flows accordingly, facilitate the services types of network services to automatically identify the configuration, and facilitate the services types of network services to automatically identify the configuration because it will provide better and more traffic flow and classification enhancements in the network, and consequently better network monitoring and analysis .

Regarding claim 4, Joshi, Kaplan, Zhang and Lownsbrough teach the method of claim 3.
Joshi further teaches wherein the service type includes at least one of a web-based service, a database service, and a storage service ([0131] the service 275 in the appliance 200 {middlebox} may comprise a web server, http server, ftp, email or database server)([0264] If the protocol type is TCP or UDP, then source TCP/UDP port number, If the protocol type is TCP or UDP, then destination TCP/UDP port number).

Regarding claim 5, Joshi, Kaplan, Zhang and Lownsbrough teach the method of claim 3.
Joshi, Kaplan and Zhang do not explicitly teach wherein the service type is identified based on the a specific server at which a traffic flow segment of the stitched traffic flow begins, however
Lownbrough further teaches wherein the service type is identified based on the a specific server at which a traffic flow segment of the stitched traffic flow begins ([Col. 6 lines 58-68], and [Col. 7 lines 37-50] Fig. 1 server 44 is connected to traffic monitoring device which includes relational database that allow for identification of service types based on different attributes including a specific server connected to it).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Joshi, Kaplan and Zhang in view of Lownsbrough in order to identify the service types of aggregated traffic flows from a specific server because it will provide better and more traffic flow and classification enhancements in the network and consequently better network monitoring and analysis, and a better control of application performance and network utilization. 

Regarding claim 12, claim 12 can be rejected with the same reasoning as claim 3.
Regarding claim 13, claim 13 can be rejected with the same reasoning as claim 4.
Regarding claim 14, claim 14 can be rejected with the same reasoning as claim 5.
Regarding claim 20, claim 20 can be rejected with the same reasoning as claim 3.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Joshi et al (”Joshi”, US 20140136680 A1) hereinafter Joshi, Kaplan (“Kaplan”,  US 20170373972 A1) hereinafter Kaplan, and Zhang (“Zhang”, US 20140325649 A1) hereinafter Zhang, in view of Mason et al. (“Mason”, US 20150081762 A1) hereinafter Mason.

Regarding claim 7, Joshi, Kaplan, Zhang teach the method of claim 6.
Joshi further teaches determining whether each subsequent outbound stitched traffic flow at the middlebox is destined from the middlebox to a different server from each previous outbound stitched traffic flow at the middlebox ([0234] The flow distributor {element in the appliance 200 or the middlebox} may operate responsive to any one or more rules or policies. The rules may identify a core or packet processing engine to receive a network packet, data or data flow. The rules may identify any type and form of tuple information related to a network packet, such as a 4-tuple of source and destination IP address and source and destination ports)([0235] The flow distributor 550 can, In some embodiments, receive data packets destined for the appliance 200, apply a distribution scheme to the received data packets and distribute the data packets to the one or more cores 505 of the multi-core system 575. In some embodiments, the flow distributor 550 can be included in a router or other appliance such that the router can target particular cores 505 by altering meta data associated with each packet so that each packet is targeted towards a sub-node of the multi-core system 575); 
Joshi, Kaplan, Zhang do not explicitly teach identifying the configuration of the middlebox as a round-robin load balancing configuration if it is determined that each subsequent outbound stitched traffic flow at the middlebox is destined from the middlebox to a different server from each previous outbound stitched traffic flow, however
Mason teaches identifying the configuration of the middlebox as a round-robin load balancing configuration if it is determined that each subsequent outbound stitched traffic flow at the middlebox is destined from the middlebox to a different server from each previous outbound stitched traffic flow ([0009] maintaining the plurality of servers for receiving the separated network traffic based on the bucket assigned; each bucket is assigned to one of the plurality of servers associated with the predetermined network address, by performing a round robin assignment of buckets to servers))
It would have been obvious to a person skilled in the art before the invention was filed to modify Joshi, Kaplan, Zhang in view of Mason in order to add the round robin load balancing scheme because it will improve traffic flow movements between network connected devices and provide better network utilization.

Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 7.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being un-patentable over Joshi et al (”Joshi”, US 20140136680 A1) hereinafter Joshi, Kaplan (“Kaplan”,  US 20170373972 A1) hereinafter Kaplan, and Zhang (“Zhang”, US 20140325649 A1) hereinafter Zhang, in view of Sane et al. (“Sane”, US 20170048146 A1) hereinafter Sane. 
	
Regarding claim 8, Joshi, Kaplan, Zhang teaches the method of claim 6. 
Joshi further teaches determining whether each stitched traffic flow at the middlebox and originating from a specific client is destined to a same server ([0234] the flow distributor {element in the appliance 200 or the middlebox} may operate responsive to any one or more rules or policies. The rules may identify a core or packet processing engine to receive a network packet, data or data flow. The rules may identify any type and form of tuple information related to a network packet, such as a 4-tuple of source and destination IP address and source and destination ports)([0235] The flow distributor 550 can, In some embodiments, receive data packets destined for the appliance 200, apply a distribution scheme to the received data packets and distribute the data packets to the one or more cores 505 of the multi-core system 575. In some embodiments, the flow distributor 550 can be included in a router or other appliance such that the router can target particular cores 505 by altering meta data associated with each packet so that each packet is targeted towards a sub-node of the multi-core system 575); and 
Joshi, Kaplan, Zhang do not explicitly teach identifying the configuration of the middlebox as a persistent load balancing configuration if it is determined that each stitched traffic flow at the middlebox and originating from the specific client is destined to the same server, however
Sane teaches identifying the configuration of the middlebox as a persistent load balancing configuration if it is determined that each stitched traffic flow at the middlebox and originating from the specific client is destined to the same server ([0003] how multiple requests from the same client session should be delivered to the same frontend server).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Joshi, Kaplan, Zhang in view of Sane in to add the persistent load balancing scheme if it is determined the traffic flow coming from the same client and going to the same server because it will maximize throughput, and minimize response times.
Regarding claim 17, claim 17 can be rejected with the same reasoning as claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
/FADI HAJ SAID/Examiner, Art Unit 2444